UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )
v. § Criminal No. 13-025 (RJL)
MONIQUE MURDOCK, § F I L E D
Derendam. § JuL 27 2017

(2 C|ark, U.S. District & Bankruptcy
MEMORA [)UM OPINION Courts for the D|strict of Co|umb|a

(July g 2017) [Dkt. # 34]

Currently pending before the Court is defendant Monique Murdock’s Motion for
Early Termination of Supervised Release [Dkt. # 34]. Upon consideration of the Motion,
the parties’ briefs, the relevant laW, and the entire record herein, l find that early
termination of Ms. Murdock’s supervision Would not be in the interests of justice, and as
a result, her motion is DENIED.

BACKGROUND

In January 2013, the United States Attorney’s Offlce for the District of Columbia
filed a one-count Information charging Ms. Murdock With one count of theft from a
program receiving federal funds, in violation of 18 U.S.C. § 666(a)(l)(A). See
lnformation [Dkt. # l]. On November 13, 2013, Ms. Murdock pleaded guilty to the count,
pursuant to a plea agreement Which stated that her conduct Was “fairly and accurately
describe[d]” in the “Statement of Offense” attached to the agreement ll/ 13/2013
Minute Entry; Plea Agreement, 1 l [Dkt. # 12]. The Statement of Offense describes Ms.
Murdock’s criminal conduct. Statement of Offense [Dkt. # ll]. From June 2006 through

October 2008, Ms. Murdock Was the Executive Director of Nia Community Public

Charter School in Washington, D.C., a public charter school that receives federal funds
from the Department of Education. Id. 111 lYZ, 8. As Nia’s Executive Director, Ms.
Murdock Was responsible for the school’s fiscal management and Was a signatory to all
of the school’s bank accounts. Id. il l. Between l\/larch and August 2008, Ms. Murdock
signed five checks transferring a total of $29,()()() from Nia to a Unifonn Transfer to
l\/linors Act (UTl\/IA) account for her minor foster child, an account for Which l\/ls.
Murdock Was the custodian. [d. W 9-lO. Ms. Murdock subsequently converted the
$29,000 to her personal benefit Id. 1[ 12.

Beginning in April 2010, Ms. l\/lurdock served as a Child Youth and School
Services (CYS) Facility Director at Cody Development Center in Fort Meyer, Virginia.
Id. ll l3. ln that role, l\/ls. Murdock possessed a Government Purchase Card (GPC) and
Was responsible for purchasing food and supplies for the Development Center. Id.
BetWeen February and December 2012, Ms. Murdock purchased $ll,773 Worth of
unauthorized gift cards With the GPC. Id. 1l l4.

For her conduct, l\/ls. Murdock faced a maximum sentence of ten years
imprisonment a period of supervised release of up to three years, a fine of $lO0,00(), a
$lOO special assessment and a forfeiture money judgment of $29,()0(). Plea
Agreement, il 2. At sentencing, the Government recommended that the Court impose a
sentence in the mid-range of 6 to 12 months, a three-year term of supervised release, a
$40,773 order of restitution, and a 329,00() forfeiture money judgment Gov’t’s

Sentencing l\/lemo. at 6 [Dkt. # 18]. For her part, defendant asked the Court to impose a

sentence of supervised probation without imprisonment Def.’s Sentencing Mem. at l()
[Dkt. # 21].

On April 14, 2014, the Court sentenced l\/ls. Murdock to nine months
imprisonment thirty-six months of supervised release, restitution in the amount of
$40,773, and a $100 special assessmentl 04/24/2014 Minute Entry; Judgment [Dkt. #
25]. Ms. Murdock served the imprisonment portion of her sentence and began her
supervised release term on April 17, 20l5. Def.’s Mot. at 2. ln January 2017, twenty
months after her release from prison, Ms. Murdock moved to terminate her supervision
early. Id. ln support of her motion, Ms. Murdock states that she has “fully complied
with all aspects of her supervision, including community service and restitution
obligations.” Id. She asks the Court to terminate her supervision so that she can more
easily visit elderly relatives in North Carolina and New York for whom she serves as a
legal guardian, and so that she can establish a non-profit organization for veterans and
prisoners re-entering in the workforce. Ia’. at 4. The government stated that it did not
oppose the motion, provided that l\/ls. Murdock brought her monthly restitution payments
into compliance, submitted a new financial statement to the government, and entered into
a new payment plan; Ms. Murdock represents that she has completed all of those steps.
See Gov’t’s Resp. to Court’s 03/13/2()17 Order at 2 [Dkt. # 37]; Consent Suppl. to Mot.

ar 1-2 [Dkt. # 39].

 

' l previously entered a consent order of forfeiture in the amount of $29,000. Consent Order of
Forfeiture [Dkt. # 13].

DISCUSSION

Changes to a defendant’s supervised release term after he or she has been

sentenced are governed by 18 U.S.C. § 3583(e). Under that section, the Court may

terminate a

supervised release term “at any time after the expiration of one year of

supervised release” if the Court is satisfied that (l) early termination is “warranted by the

conduct of the defendant released” and (2) early termination is in “the interest of justice.”

See 18 U.S.C. § 3583(e)(l). As part of that consideration, the Court must consider:

the “nature and circumstances of the offense and the history and
characteristics of the defendant”;

the “need for the sentence imposed . . . to afford adequate deterrence to
criminal conduct[,] to protect the public from further crimes of the
defendant[,] and to provide the defendant with needed educational or
vocational training, medical care, or other correctional treatment”;

the “kinds of sentence and the sentencing [Guidelines] range” for the
offense;

any pertinent policy statement from the United States Sentencing
Commission;

“the need to avoid unwarranted sentence disparities”; and

“the need to provide restitution to any victims of the offense.”

See l8 U.S.C. § 3583(e) (instructing the Court to consider “the factors set forth in [l8
U-S-C. §l 3553(3)(1), (€1)(2)03), (@1)(2)(€), (a)(Z)(D)~ (a)(4), (a)(5), (a)(6), and (€1)(7)”
when deciding whether to terminate supervised release).

Although the Court considered all of these factors (and others) when structuring
her original sentence, our Circuit has noted that “[o]ccasionally, changed
circumstances . . . will render a previously imposed term or condition of release either too
harsh or inappropriately tailored to serve the general punishment goals of section
3553(a).” United States v. Mafhis-Gam’ner, 783 F.3d 1286 (D.C. Cir. 2015) (quoting
United States v. Lussier, 104 F.3d 32, 32 (2d Cir. 1996)).

ln support of her motion, l\/lr. Murdock argues that she has complied with the
terms of her supervision and has successfully completed the 300 hours of community
service that the Court ordered. Def.’s Mot. at 4. Furthermore, Ms. Murdock argues that
changed circumstances warrant an early termination of supervision. Specifically, she
argues that early termination would allow her to more conveniently care for two elderly
aunts who reside in New York and North Carolina, and for whom she serves as a legal
guardian, and argues that termination would allow her to establish a non-profit
organization for military veterans and prisoners reentering the workforce. Id.

l am pleased that l\/ls. Murdock has complied with the terms of her supervision to
date, and l appreciate her willingness to care for her elderly relatives and to create a non-
profit organization that serves veterans and former prisoners. Nevertheless, upon careful

consideration of her motion and the Statutory factors, l find that early termination is

neither warranted by her conduct, nor would it be in the interests of justice, and thus will
deny her motion.

As an initial matter, mere compliance with the terms of a defendant’s supervision
is insufficient to merit early termination of supervised release, because a defendant is
expected to exhibit good prison conduct and comply with her supervision terms. See
Unilea’ States v. McKay, 352 F. Supp. 2d 359, 361 (E.D.N.Y. 2005) (“l\/lodel prison
conduct and full compliance with the terms of supervised release is what is expected of a
person under the magnifying glass of supervised release.”); see also United Szales v.
Mea’l`na, l7 F. Supp. 2d 245, 247 (S.D.N.Y. 1998) (finding that while the defendant’s
“post-incarceration conduct is apparently unblemished, this alone cannot be sufficient
reason to terminate the supervised release since, if it were, the exception would swallow
the rule”). lnstead, “a defendant must show something ‘of an unusual or extraordinary
nature’ in addition to full compliance,” which Ms. Murdock has not done here. United
Stales v. Etherl`a’ge, 999 F. Supp. 2d 192, 196 (D.D.C. 2013).

Nor would the interests of justice be served by early termination of supervision.
When l sentenced l\/ls. Murdock in 2014, l imposed a sentence that was carefully
calibrated to reflect the seriousness of her offense, to provide adequate punishment for
her conduct, to deter others who may be similarly inclined to defraud schools and
education centers that receive significant taxpayer funds from the federal government and
to otherwise meet the factors set forth in l8 U.S.C. § 3553.

l\/ls. Murdock’s thirty-six month supervised release term was a key component of

her sentence and serves the two-fold objectives of punishment and deterrence.

Supervised release is not simply a means to assist her rehabilitation and reintegration into
the community; it is a deprivation of her liberty and thus serves as a form of punishment
See United States v. Gl`nyam’, 215 F.3d 83, 87 (D.C. Cir. 2000); United States v.
Gl`lchrist, 130 F.3d 1131, 1134 (3d Cir. 2001); see also Johnson v. United States, 154
F.3d 569, 571 (6th Cir. 1998) (finding that although “rehabilitation is a primary purpose
of supervised release,” it “is also punitive in nature”), rev’d on other grounds, 529 U.S.
53 (2000). Since it is a punishment, supervised release serves to further the goal of
general deterrence lndccd, as thc Suprcmc Court has itself stated, “[o]ur jurisprudence
has always accepted deterrence in general . . . as [a] proper goal[] of punishment.”
Furman v. Georgl`a, 408 U.S. 238, 343 (1972).

Because Ms. Murdock is under the Court’s supervision, she must clear her travel
outside the District with her probation officer, and she is also prohibited from engaging in
employment that gives her access to monetary accounts. Judgment at 3-4 [Dkt. # 25]. l
recognize that these conditions may be inconvenient for Ms. Murdock, given her family
responsibilities and her desire to start a non-profit organization However, it is not the
purpose of supervised release to maximize a defendant’s convenience, and 1 certainly do
not believe that the changed circumstances Ms. Murdock invokes render the terms of her
supervised release “too harsh or inappropriately tailored” to meet the purposes of
criminal sentencing set forth in 18 U.S.C. § 3553, such that early termination would be

warranted. Mathis-Garo’ner, 783 F.3d at 1289.

CONCLUSION
When 1 sentenced Ms. Murdock, the combination of jail time and supervised
release l imposed was a fair punishment for the crime that she committed and was
calculated to achieve maximum general deterrence lt remains so today. Accordingly,
Defendant’s Motion for Early Termination of Supervised Release [Dkt.#34] is
DENIED. An Order consistent with this decision accompanies this Memorandum

Opinion.

Q¢»awi

RICHARD N
United StatesL rict Judge